Levey, J.
This is a proceeding to settle the trustee’s account and for instructions in connection with the payment of Florida and Federal estate taxes imposed upon certain trust funds, established in New York, of the settlor who died intestate, a resident of Key West, Florida, on March 8,1948.
Section 4 of chapter 25435 (No. 439) of the Laws of 1949 of Florida, enacted as of June 13, 1949, provides: “ This Act shall apply to estates of persons dying after January first, Nineteen hundred forty-eight, or to payments of estate taxes or death taxes made, or required to be made, by a fiduciary after the date of this Act shall become a law.”
The interests of the beneficiaries under the trust funds, however, having arisen out of a contract, in the form of a trust agreement, became vested upon the death of the settlor and the State of Florida cannot by legislation thereafter impair and destroy these rights (Coolidge v. Long, 282 U. S. 582).
Accordingly, the Florida statute is unconstitutional in its application to the trust funds here involved. The account is approved. Settle order, at which time allowances will be fixed.